46 F.3d 1151
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Gordon E. JOHNSON, Plaintiff-Appellant,v.Carolyn SMITH, State of Utah, Harold L. Howard and Jon J.Bunderson, Defendants-Appellees.
Nos. 94-4208, 94-4220.
United States Court of Appeals, Tenth Circuit.
Feb. 2, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
Gordon E. Johnson appeals from an order of the district court adopting a report and recommendation of a magistrate judge and dismissing Mr. Johnson's pro se complaint.  We have examined the briefs and record and conclude the district court did not err in its judgment.  Accordingly, the judgment is AFFIRMED for the reasons set forth in the magistrate's report and recommendation.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470